                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION


JAMES EDMUND GEIST,                                  )
                                                     )
                      Plaintiff,                     )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 5:17-CV-116-D
ANDREW M. SAUL, Commissioner of Social               )
Security,                                            )
                Defendant.                           )




Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff’s counsel be awarded fees
under 42 U.S.C. § 406(b) in the amount of $16,000.00. Plaintiff’s counsel will refund to Plaintiff
the smaller of this amount and the EAJA award.


This Judgment Filed and Entered on October 22, 2019, and Copies To:
Cynthia M. Currin                                    (via CM/ECF electronic notification)
Cassia W. Parson                                     (via CM/ECF electronic notification)
Leo R. Montenegro                                    (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
October 22, 2019                             (By) /s/ Nicole Sellers
                                              Deputy Clerk
